Case 08-10095        Doc 4420     Filed 06/24/21 Entered 06/24/21 17:27:35      Desc Main
                                  Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In re:                                         )   Chapter 11
                                                )
 KIMBALL HILL, INC., et al.,                    )   Case No. 08-10095
                                                )   (Jointly Administered)
                Debtors.                        )
                                                )   Hon. Timothy A. Barnes
FIDELITY AND DEPOSIT COMPANY                    )
OF MARYLAND,                                    )
                                                )
                Respondent/Appellant,           )
                                                )
                v.                              )
                                                )
TRG VENTURE TWO, LLC,                           )
                                                )
                Movant/Appellee.                )

 NOTICE OF CERTIFICATION PURSUANT TO BANKRUPTCY RULE 8009(B)(1)(B)

          PLEASE TAKE NOTICE that on June 24, 2021, pursuant to Bankruptcy Rule

8009(b)(1)(B) the undersigned certifies that:

          1.   Appellant is not ordering any additional transcripts for the above-captioned

appeal.




          [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
Case 08-10095              Doc 4420   Filed 06/24/21 Entered 06/24/21 17:27:35      Desc Main
                                      Document      Page 2 of 3



Dated: June 24, 2021                           Respectfully submitted,


                                               Fidelity & Deposit Company of Maryland

                                               By: /s/ Margaret M. Anderson

                                               Margaret M. Anderson (ARDC # 3127738)
                                               David Koropp (ARDC # 6201442)
                                               L. Brandon Liss (ARDC # 6321031)
                                               Kenneth M. Thomas (ARDC # 6324750)
                                               Fox Swibel Levin & Carroll LLP
                                               200 West Madison – Suite 3000
                                               Chicago, IL 60606
                                               Ph: 312 224 1200

                                               Counsel for Appellant Fidelity & Deposit Company
                                               of Maryland




                                                  2
4192674 v1 - 07058 / 001
Case 08-10095              Doc 4420    Filed 06/24/21 Entered 06/24/21 17:27:35     Desc Main
                                       Document      Page 3 of 3



                                      CERTIFICATE OF SERVICE

       I, the undersigned attorney, hereby certify that on June 24, 2021, a true and correct copy
of the Notice of Certification Pursuant to Bankruptcy Rule 8009(b)(1)(B) was filed with the
Clerk of the United States Bankruptcy Court for the Northern District of Illinois through the
CM/ECF filing system and served on all parties registered to receive notice through the CM/ECF
system, including the below identified counsel. Further, the below identified counsel received
the above referenced filing via e-mail on June 24, 2021.

Douglas J. Lipke, Esq. (#3124576)
William W. Thorsness, Esq. (#6290913)
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
dlipke@vedderprice.com
wthorsness@vedderprice.com

Edward B. Ruff, III
Michael P. Turiello
One South Wacker Drive, Suite 2500
Chicago, Illinois 60606
eruff@pretzel-stouffer.com


Dated: June 24, 2021
                                                By: /s/ Margaret M. Anderson
                                                   Margaret M. Anderson




                                                  3
4192674 v1 - 07058 / 001
